NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE NINTH CIRCUIT
                                                                               JUN 13 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
DANIEL F.; SHAN O.; GEOFFREY F.,                 No.   16-15574
individually and as representatives of the
class of similarly situated individuals,         D.C. No. 4:09-cv-02037-PJH

              Plaintiffs-Appellants,
                                                 MEMORANDUM*
 v.

BLUE SHIELD OF CALIFORNIA;
OGDEMLI/FELDMAN DESIGN GROUP
BENEFIT PLAN,

              Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Northern District of California
                   Phyllis J. Hamilton, Chief Judge, Presiding

                     Argued and Submitted October 13, 2017
                           San Francisco, California

Before: TASHIMA and BYBEE, Circuit Judges, and LEITMAN,** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Matthew Frederick Leitman, United States District
Judge for the Eastern District of Michigan, sitting by designation.
       Plaintiffs-Appellants Daniel F., Shan O., and Gregory F. appeal the district

court’s denial of class certification and denial of leave to file a renewed motion for

class certification. The parties are familiar with the facts and proceedings, and we

will not restate them here.

       We doubt that the district court abused its discretion in denying class

certification. Plaintiffs-Appellants failed to submit with their motion important

deposition testimony upon which some of their central contentions depended, and

their proposed class definition was plagued with uncertainty. Likewise, it seems

that the district court appropriately declined to permit Plaintiffs-Appellants to file a

renewed motion for class certification. It does not appear that the proposed

renewed motion sufficiently cured the flaws that led the court to deny certification

in the first instance.

       But we cannot decide this appeal on the merits because it is moot. When a

named plaintiff’s individual claim becomes moot after class certification is denied,

we sometimes permit that plaintiff to appeal the adverse class certification ruling,

provided that he retains a stake in the appeal. See Campion v. Old Republic Prot.

Co., Inc., 775 F.3d 1144, 1145-48 (9th Cir. 2014) (per curiam). This stake may be

financial, or it may be a private-attorney-general-like interest in class certification.

See id. On the particular facts presented here, we are not persuaded that Plaintiffs-


                                            2
Appellants retain a stake in the outcome of their appeal of the district court’s order

denying class certification. Accordingly, this appeal is DISMISSED as moot.




                                          3